{¶ 37} I concur in the majority decision. However, unlike the majority, I find it unnecessary to declare whether this Court agrees or disagrees with the Tenth District's decision in Dumas. Dumas is significantly different, both factually and procedurally, from the case sub judice.
 {¶ 38} Nonetheless, I do agree with the majority once a speedy trial violation occurs, the violation is not negated by the subsequent filing of any motion which tolls, as opposed to waives, the speedy trial provisions.